ON MOTION FOR REHEARING.
WOODLEY, Judge.
As suggested in our original opinion, the conditional pardon granted to appellant was predicated upon and was an enlargement and extension of the clemency granted relator by proclamation of July 30, 1942, and the extensions thereof.
The conditional pardon was granted upon recommendation of the Board of Pardons and Paroles in order that relator might be inducted into the armed forces; was conditioned upon his acceptance by the armed forces and limited by its terms to the period of his military service only.
In his proclamation of January 9, 1947, the Governor found “that the said Carl C. Calloway has not proved himself worthy of the trust and confidence placed in him when he was released, and that he has violated, and failed to perform and fulfill the terms and conditions of the conditional pardon heretofore granted unto the said Carl C. Calloway under date of January 17, 1944, by Proclamation No. 37-2078.”
For the reasons stated in the proclamation, the Governor revoked the conditional pardon and ordered relator returned to the penitentiary.
It is not contended or alleged that relator was in fact in the military service at the time of the revocation of the conditional pardon.
We remain convinced that the relief prayed for was properly denied.
*63Relator’s motion for rehearing is overruled.
Opinion approved by the court.